 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDWithrespect to Ezell Necaise who was offered employment on October 22, but to a job notequivalent to the one he held when he went on strike and paying 10 cents an hour less, it willbe recommended that Respondent offer him immediate and full reinstatement to his former orsubstantially equivalent position,without prejudice to his seniority or other rights and priv-ileges,and make him whole for any loss of pay he may have suffered by reason of Respondent'sdiscrimination against him by payment to him of a sum of money equal to that which he wouldnormally have earned as wages from August 5, 1952, to the date of offer of reinstatement,less his net earnings during that period.All computation of back pay shall be made in accordance with the rules and methods laiddown by the Board in Crossett Lumber Company, 8 NLRB 440, and F. W. Woolworth Company,90 NLRB 289.Because of Respondent's unlawful conduct as heretofore found, and its underlying purpose,Iam convinced that the unfair labor practices found are persuasively related to the otherunfair labor practices proscribed by the Act and that the danger of their commission in thefuture is to be anticipated from the course of Respondent's conduct in the past.The preven-tive purpose of the Act will be forwarded unless the recommendations are coextensive withthe threat.In order, therefore,tomake effective the interdependent guarantees of Section 7,to prevent a recurrence of unfair labor practices,and to minimize strife which burdens andobstructs commerce, and thus to effectuate the policies of the Act,itwill be recommendedthat Respondent cease and desist from in any manner interfering with, restraining,or coercingits employees in the exercise of the rights guaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.By dischargingHillman Ladner, LovanderLadner, and Tillman Ladner, on July 31.1952,Respondent violated Section 8 (a) (1) and 8(a) (3) of the Act.2.The strike of, July 31, 1952, wascaused and prolonged by Respondent's unfair laborpractices.3.By refusing,on August 5, 1952,to reinstateRoy Anderson, W. L. Anderson,EdwardCollins, Leroy Cuevas,Clinton Dedeaux,Ruben Descheamp,JohnW. Estapa, Paul Giadrosich,T. V. Hickman, Earnest Ladner, Everett Ladner,Ezell Necaise,Joseph Necaise, LaurenceNecaise,and CliftonSaucier, Respondent violated Section 8(a) (1) and 8(a) (3) of the Act.4.The aforesaidunfair labor practices are unfair labor practiceswithin themeaning ofSection 2 (6) and(7) of the Act.5.Respondent has not interrogated or threatened its employees in violation of Section 8(a) (1) of the Act.[Recommendations omitted from publication.]METAL PRODUCTS CORPORATIONandUNITED STEELWORKERS OF AMERICA, CIO, Petitioner. Case No. 10-RC-2412. November 18, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Karl W.Filter, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.TheEmployer'smotion to dismiss the petition on theground that the Employer did not receive affirmative evidenceof the Petitoner's compliance with Section 9 of the Act is107 NLRB No. 33. METAL PRODUCTS CORPORATION95denied.We are administratively advised that the Petitioner isin compliance with the Act.'The Intervenor'smotion to dismiss the petition on the groundthat the Petitoner is "fronting" for a noncomplying localrepresenting the employees sought is denied.So far as therecord discloses,no local of the Petitioner represents theseemployees. 2Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaningof the Act.2.United Steelworkers of America, CIO, herein called thePetitioner, and International Association of Machinists, LodgeNo. 613, AFL, herein called the Intervenor, are labor organi-zations claiming to represent certain employees of the Em-ployer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.4.The Petitioner seeks to represent production and main-tenance employees at the Employer's metal products manu-facturingplants,located at Hialeah and Miami, Florida,respectively.The Intervenor agrees that the proposed two-plant unit is appropriate. The Employer urges that productionand maintenance employees at each plant constitute a separateunit; and that the two-plant unit is not appropriate.The Employer, a Florida corporation, has its central officesandmain plant at Miami, Florida. The 2 Florida p 1 a n t s,which are 8 to 10 miles apart, are operated under the controlof a factory manager at the Miami plant. A subordiante super-visor is in direct charge of employees at each plant. Thecentralofficeat the Miami plant serves both plants withrespect to hiring and other personnel matters. An overallseniority list covers employees at both plants. The Miamiplantmanufactures certain parts for one of the finishedproducts produced at the Hialeah plant. The Intervenor, whichhas represented employees at the Miami plant since 1946,presently represents the Employer's production and main-tenance employees at both plants under a 1951 contract, whichexpired on September 2, 1953.3 Under these circumstances,we find that the existing 2 - plant unit is appropriate forbargaining purposes.4The Employer would exclude, as managerial employees,inspectors; timekeepers; vehicle drivers; and tool -crib attend -ants, all of whom are presently included in the contract unit'American Service Bureau, 105 NLRB 4852William L. Hoge and Co , Inc., 103 NLRB 20.3 The record does not disclose the date when the Hialeah plant was established nor the datewhen the Intervenor included the Hialeah employees in its contract unit.4Kaiser Aluminum & Chemical Corporation, 100 NLRB 107; Underwood Corporation 101NLRB 25. 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresented by the Intervenor.The inspectors,ofwhomthere are 57, inspect materials and workmanship to insurethat the Employer'sproductsmeet Government contractspecifications and the requirements of its private customers.The one timekeeper performs the usual duties of that plant,clerical classification.Of the 2 vehicle drivers,1picksup and delivers local communications;delivers goods tolocalcustomers;and provides transportation for visitingcustomers and Government officials.The other delivers rawmaterials to the plant and finished goods to customers. The2 tool-cribattendants issue supplies and tools to plantemployees.On the basis of the record,we find that theseemployees are not managerial,but have common interestswith plant employees,and we therefore include inspectors,timekeepers,vehicle drivers, and tool-crib attendants in theproduction and maintenance unit.The Employerwould exclude,-as supervisors,the assistantshippingclerk,the chief packer,and 2 leadermen, all ofwhom have beenpreviouslyincluded in the contract unit. Theassistant shippingclerkmaintains records, makes out billsof lading,and initials his own orders in the shipping depart-ment under limited delegatedauthority.Withthe shippingclerk,hedirectstheworkof approximately 10 shippingdepartment employees.The chiefpacker and other packersperform manualwork. The chiefpacker also keeps recordsand directs other packing employees.Leadermen are respon-sible to the foremen for the production and work records ofparticular groups of employees,whom theydirect. Leadermendevote 80 percent of their time to manual operations. Theassistant shipping clerk,the chief packer,and leadermen areallauthorized to recommend discharge,and each of themresponsiblydirects other employees.We find,therefore, thatthey are supervisors within the meaning of the Act, and weexclude them from the unit.6We find that all production and maintenance employees atthe Employer'sMiami and Hialeah, Florida, metal productsmanufacturing plants, including inspectors,timekeepers, ve-hicle drivers,and tool-crib attendants,but excluding office-clerical employees,technical and professional employees,guards,watchmen,the assistant shipping clerk, the chiefpacker,leadermen,and all other supervisors as defined intheAct,isappropriate for the purposes of collective bar-gaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication.]5Palmer ManufacturingCompany, 103 NLRB 336 (inspectorsand timekeepers);BrightonMills, Inc., 97 NLRB 774 (vehicle drivers); Thermoid Company, 74 NLRB 524, 526; cf. DM Steward Manufacturing Company, 102 NLRB 461.6The Wichita Water Company, 93 NLRB 895, 897; Edward Brothers, Inc., 95 NLRB 1451,1453-1454; Miller Electric Company, 103 NLRB 1492